EXHIBIT23.4 Principal Officers: Keith M. Braaten, P. Eng. President & CEO Jodi L. Anhorn, M.Sc., P. Eng. Executive Vice President & COO Officers / Vice Presidents: Caralyn P. Bennett, P. Eng. Tim R. Freeborn, P. Eng. Leonard L. Herchen, P. Eng. Myron J. Hladyshevsky, P. Eng. Todd J. Ikeda, P. Eng. Bryan M. Joa, P. Eng. Mark Jobin, P. Geol. John E. Keith, P. Eng. Consent of GLJ Petroleum Consultants Ltd., Independent Petroleum Engineering Consultants Canadian Natural Resources Limited 2500, 855 Second Street SW Calgary, ABT2P 4J8 Re: Consent of Independent Petroleum Consultants To Whom It May Concern: We consent to the use of our report with respect to the reserves data of Canadian Natural Resources Limited included and incorporated by reference in its (i) Annual Report on Form 40-F for the year ended December 31, 2014; and, (ii) Registration Statement on Form F-10 (File No. 333-191876) filed with the Securities and Exchange Commission. Yours truly, GLJ PETROLEUM CONSULTANTS LTD. “Originally Signed By” Bryan M. Joa, P. Eng. Vice President Dated: March 25, 2015 Calgary, Alberta CANADA 4100, 400–3rd Avenue S.W., Calgary, Alberta, CanadaT2P 4H2·(403) 266-9500·Fax (403) 262-1855·GLJPC.com
